Title: From George Washington to Major General Robert Howe, 9 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          West-point Augt 9th 1779
        
        I have received your (private) letter of the 7th. The present Æra is big of events—the next ten or twelve days will, most assuredly bring forth something of importance—till which (I mean till the designs of the enemy are a little more unfolded) I shall not think it consistent with military prudence to make further detachments from this army however desirous I may be to beat up the enemys quarters on this side Kings bridge. From Europe, from the West Indies, from the East, & from the west, we may I think look for interesting News—the Military movements in the three last (two of them at least) must have brought

matters nearly, to a decision; and from the other that is Europe a few days must discover her views and what is to be apprehended from the long talked of re-inforcement.
        My ideas of Militia co-incide exactly with your description of their conduct in a recent instance—their numbers magnify the sound, more than it increases the strength of an Army; and in escorts, guards, &c. they are useful because they save other Troops from this duty but they ever did & ever will deceive one in action. After having warned General Wolcot of the danger which might be apprehended from an enterprizing enemy I commit him to his fate, and the orders of his Governor.
        I had wrote thus far and was about to finish, when your letter of the 8th with its inclosure came to hand. For sometime past, I have been clear in one of two things, but not decided in either. First that the enemy are really in expectation of a pritty considerable reinforcement with which they mean to take the field and act vigorously, and are in the meantime putting the Island & defences of New Yk in such a situation as to be, with their shipping, held by a few men—or expecting no re-inforcement & apprehensive of a foreign foe, are preparing for self defence. The Spies employed by  may in a great measure determine this point (if they can gain admittance to the City) by looking into the number & condition of their waggon Horses, preparation of Waggons—& such apendages as are necessary for the land transportation of an Army. I shall mention the case of Glovers field pieces to General Knox—I sincerely thank you for your professions of personal attachment & regard & am with sentiments of esteem and affection Dr Sir Yr Most Obedt Servt
        
          Go: W——n
        
      